Exhibit 99.1 THIS CIRCULAR IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION The interpretation and definitions on pages 3 to 5 of this circular have been used on this front cover. Action required If you are in any doubt as to the action that you should take in relation to this circular, please consult your CSDP, broker, banker, attorney, accountant or other professional adviser immediately. If you have disposed of all your R&E shares please forward this circular to the purchaser of such R&E shares or the CSDP, broker, banker or other agent through whom the disposal was effected. Certificated R&E shareholders or “own name” dematerialised shareholders who are unable to attend the R&E general meeting to be held at 10:00 on Wednesday, 31 October 2007 in the Auditorium on the Ground Floor, at the registered office of R&E, 28 Harrison Street, Johannesburg and wish to be represented at such meeting, must complete and return the attached form of proxy in accordance with the instructions contained therein to the South African transfer secretaries, Computershare Investor Services 2004 (Proprietary) Limited, Ground Floor, 70 Marshall Street, Johannesburg, 2001 (PO Box 61051, Marshalltown, 2107) or the United Kingdom registrars, Capita Registrars, The Registry, 34 Beckenham Road, Beckenham, Kent, BR3 4TU, which form, in order to be valid, must be received by no later than 10:00 on Monday, 29 October 2007. Dematerialised R&E shareholders, other than “own name” dematerialised R&E shareholders, who wish to attend the R&E general meeting to be held at 10:00 on Wednesday, 31 October 2007 in the Auditorium on the Ground Floor, 28 Harrison Street, Johannesburg (the registered office of R&E) must instruct their CSDP or broker to issue them with the necessary authority to attend. Should dematerialised shareholders, other than “own name” dematerialised R&E shareholders, who wish to vote at the R&E general meeting by proxy, they must provide their CSDP or broker with their voting instructions in terms of the custody agreement entered into between them and their CSDP or broker. RANDGOLD & EXPLORATION COMPANY LIMITED (Incorporated in the Republic of South Africa) (Registration number 1992/005642/06) Share code: RNG (Suspended) ISIN: ZAE000008819 ADR ticker symbol: RANGY (delisted) CIRCULAR TO R&E SHAREHOLDERS relating to: the relinquishment by R&E and Goldridge (a subsidiary of R&E) of rights contiguous to the South Deep gold mine to Gold Fields Operations Limited (formerly Western Areas Limited), a wholly-owned subsidiary of Gold Fields Limited; and incorporating – a notice of general meeting of R&E shareholders; and – a form of proxy – for use by certificated R&E shareholders and “own name” dematerialised R&E shareholders only. Competent person Sponsor and corporate adviser Independent reporting accountants and auditors Corporate law adviser Date of issue: 15 October 2007 CORPORATE INFORMATION Company Secretary and registered office Mr R P Pearcey, FCIS, FCIMA 13th Floor 28 Harrison Street Johannesburg, 2001 (PO Box 11165, Johannesburg, 2000) Telephone: +27 11 688 5100 Facsimile: +27 11 492 1070 Website: www.randgold.co.za South African transfer secretaries Computershare Investor Services 2004 (Proprietary) Limited (Registration number 2004/003647/07) Ground Floor 70 Marshall Street Johannesburg, 2001 (PO Box 61051, Marshalltown 2107) Telephone: +27 or +27 11 370 5000 Corporate law adviser Taback and Associates (Proprietary) Limited 13 Eton Road Parktown Johannesburg, 2193 (PO Box 3334, Houghton, 2041) Telephone: +27 11 358 7700 Facsimile: +27 11 358 7800 United Kingdom secretaries St James’s Corporate Services Limited 6 St James’s Place London SW1A 1NP United Kingdom Telephone: +44 (20) 7499 3916 Facsimile: +44 (20) 7491 1989 Sponsor and corporate adviser Sasfin Capital a division of Sasfin Bank Limited (Registration number 1951/002280/06) Sasfin Place North Block 13 – 15 Scott Street Waverley, 2090 (PO Box 95104, Grant Park 2051) Telephone: +27 11 809 7500 Facsimile: +27 11 809 7726 United Kingdom registrars Capita Registrars The Registry 34 Beckenham Road Beckenham Kent BR3 4TU United Kingdom Telephone: 0(from inside the United Kingdom) Telephone: +44 (20) 8639 3399 (from outside the United Kingdom) Facsimile: +44 (20) 8639 2342 Reporting accountants and auditors KPMG Inc. (Registration number 1999/021543/21) KPMG Crescent 85 Empire Road Parktown, 2193 (Private Bag 9, Parkview, 2122) Telephone: +27 11 647 7111 Facsimile: +27 11 647 8000 Communications Brian Gibson Issue Management Brian Gibson 23 Sutherland Avenue Craighall Park, 2196 (PO Box 406, Parklands, 2121) Telephone: +27 11 880 1510 Facsimile: +27 11 880 1392 Competent person SRK Consulting Engineers and Scientists (Registration number 1995/012890/07) 265 Oxford Road Illovo, 2192 (PO Box 55291, Northlands, 2116) Tel: +27 11 441 1111 Fax: +27 11 880 8086 FORWARD-LOOKING STATEMENT DISCLAIMER FOR R&E Certain statements in this circular, as well as oral statements that may be made by the officers, directors or employees of each of R&E or JCI acting on its behalf relating to such information, contain “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, specifically Section 27A of the U.S. Securities Act of 1933 and Section 21E of the U.S. Securities Exchange Act of 1934. All statements, other than statements of historical facts, are “forward-looking statements”. These include, without limitation, those statements concerning completion of the relinquishment by R&E and JCI and certain of their subsidiaries of rights contiguous to the South Deep gold mine to GFO; the value of the net assets of R&E and JCI; the pro forma effects of the relinquishment of the contiguous rights on the financial information and NAV statement of R&E; the ability of R&E and JCI to successfully consummate a merger that is approved by the shareholders and is acceptable to the necessary governmental authorities, the fraud and misappropriation that are alleged to have occurred and the time periods affected thereby; the ability of R&E and JCI to recover any misappropriated assets and investments; the outcome of any proceedings on behalf of, or against R&E or JCI; the ability of each of R&E and JCI to complete its forensic investigation and prepare audited financial statements; the time period for completing the forensic investigation and audited financial statements; the amount of any claims R&E is or is not able to recover against others, including JCI, and the success of its mediation with JCI; the likelihood and economic parameters of any merger arrangement between JCI and R&E; and the ultimate impact on the previously released financial statements and results, assets and investments, including with respect to Randgold Resources Limited, business, operations, economic performance, financial condition, outlook and trading markets of R&E and JCI. Although R&E and JCI believe that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to be correct, particularly in light of the extent of the alleged frauds and misappropriations uncovered to date. Actual results could differ materially from those implied by or set out in the forward-looking statements. Among other factors, these include the inherent difficulties and uncertainties in ascertaining the values of the net assets of R&E and JCI, particularly in light of the absence of any independent valuations, the existence of any unknown liabilities, the willingness of any governmental authority to sanction any merger in light of the absence of independent valuations or otherwise; the extent, magnitude and scope of any fraud and misappropriation that may be ultimately determined to have occurred and the time periods and facts related thereto following the completion of the forensic investigation and any other investigations that may be commenced and the ultimate outcome of such forensic investigation; the ability of R&E to successfully assert any claims it may have against other parties for fraud or misappropriation of R&E assets or otherwise and the solvency of any such parties, including JCI; the determinations of the mediators and acceptance of any such determinations by the shareholders of R&E and JCI; the ability of R&E to defend successfully any counterclaims or proceedings against it; the ability of each of R&E and JCI and the forensic investigators to obtain the necessary information with respect to the transactions, assets, investments, subsidiaries and associated entities of R&E and JCI to complete the forensic investigation and prepare audited financial statements; the willingness and ability of the forensic investigators and auditors to issue any final opinions with respect thereto; the ability of R&E to implement improved systems and to correct its late reporting; the JSE Limited’s willingness to lift its suspension of the trading of R&E’s securities on that exchange; changes in economic and market conditions; fluctuations in commodity prices and exchange rates; the success of any business and operating initiatives, including any mining rights; changes in the regulatory environment and other government actions; business and operational risk management; other matters not yet known to R&E or JCI or not currently considered material by R&E or JCI; and the risks identified in Item 3 of R&E’s most recent annual report on Form 20-F filed with the SEC and its other filings and submissions with the SEC. All forward-looking statements attributable to R&E, or persons acting on its behalf, are qualified in their entirety by these cautionary statements. R&E expressly disclaims any obligation to release publicly any update or revisions to any forwardlooking statements to reflect any changes in expectations, or any change in events or circumstances on which those statements are based, unless otherwise required by law. 1 TABLE OF CONTENTS The interpretation and definitions on pages 3 to 5 of this circular apply, to the following table of contents: Page Corporate information Inside front cover Forward-looking statement disclaimer for R&E 1 Definitions and interpretations 3 Important dates and times 6 Circular to R&E shareholders 1. Introduction 7 2. The proposed transaction 7 3. Opinion of the R&E board 10 4. Financial information 10 5. Major shareholders 12 6. Material changes 12 7. Directors 12 8. R&E and its directors’ interests and dealings 14 9. Future strategy of R&E 14 10. History of changes 15 11. Working capital statement 15 12. Litigation statement 15 13. Directors’ responsibility statement 15 14. Significant contracts 15 15. Borrowings 15 16. Expenses 15 17. Consents 16 18. Notice of R&E general meeting 16 19. Documents available for inspection 16 Annexure I Provisional unaudited and unreviewed results for the two years ended 31 December 2005 and restated provisional results for the year ended 31 December 2003 for R&E 17 Annexure II Shareholder update on the settlement and/or merger negotiations between JCI and R&E and renewal of cautionary 34 Annexure III Pro forma income statement and balance sheet of R&E 38 Annexure IV Report of the independent reporting accountants’ on the pro forma financial effects of the proposed transaction and the pro forma income statement and balance sheet of R&E 40 Annexure V(a) Cardoville Prospecting Rights 42 Annexure V(b) Kalbasfontein Prospecting Rights 44 Annexure V(c) WA4 Prospecting Rights 45 Annexure V(d) Wildebeestkuil Prospecting Rights 46 Annexure VI Litigation statement 47 Annexure VII Competent Person’s Report on the contiguous rights 49 Notice of R&E general meeting 105 Form of proxy for use by certificated R&E shareholders and “own name” dematerialised R&E shareholders only Attached R&E shareholders are advised that certain information contained in previously published annexures referred to above may contain information which may subsequently have changed due to the ongoing forensic investigations. Updated information will be provided to R&E shareholders by way of releases on SENS and will also be available on R&E’s website when it becomes available in due course. This circular is only available in English and copies hereof may be obtained from the registered office of R&E, the office of the transfer secretaries and the office of the sponsor, the addresses of which are set out in the “Corporate information” section of this circular and also available on R&E’s website (www.randgold.co.za). 2 INTERPRETATION AND DEFINITIONS Throughout this circular, unless the context indicates otherwise, reference to the singular shall include the plural and vice versa, words denoting one gender shall include the other genders, words and expressions denoting natural persons include juristic persons and associations of persons and the words in the first column have the meanings stated opposite them in the second column, as follows: "Act" the Companies Act, 1973, as amended; “Agreement” the Memorandum of Agreement dated 26 July 2007 amongst Gold Fields, GFO, FSD, Goldridge, JCI, JCI Gold, JCIIF, Jubilee, R&E and Barnex together with all the schedules and annexures thereto and any amendments thereto, which agreement will become effective from completion; “Barnex” Barnato Exploration Limited (Registration number 1988/003756/06), a public company incorporated in South Africa; “business day” any day other than a Saturday, Sunday or an official public holiday in South Africa; “Cardoville rights” the prospecting rights issued by the DME to GFO on 4 November 2005 for the prospecting areas listed in Annexure V(a); “cents" South African cents; “CEO" Chief Executive Officer; “certificated R&E shareholders” R&E shareholders who have not dematerialised their R&E shares and thus hold physical share certificates or other physical documents of title; “certificated R&E shares” R&E shares which have not been dematerialised and which are evidenced by share certificates or other physical documents of title; “circular” this circular, including the annexures hereto, the notice of general meeting and form of proxy; “CMMS” Consolidated Mining Management Services Limited (Registration number 1925/008135/06), a public company incorporated in South Africa and a subsidiary of the JCI group; “Competent Person’s Report” the competent person’s report issued by SRK Consulting in respect of areas over which the Cardoville rights, Kalbasfontein rights, WA4 rights and Wildebeestkuil rights have been issued, a copy of which is annexed as Annexure VII; “Competition Act” the Competition Act, 1998, as amended; “completion date” the third business day following the day on which all the Conditions Precedent shall have been fulfilled; “conditions precedent” the conditions precedent, as stated in paragraph 2.2.3 of this circular, to which the proposed transaction is subject; “contiguous areas” the areas in respect of which the contiguous rights have been issued by the DME to GFO; “contiguous rights” collectively and severally, the Kalbasfontein rights, the WA4 rights, the Cardoville rights and the Wildebeestkuil rights as set out in Annexures V(a) to V(d); “CSDP” a Central Securities Depository Participant accepted as a participant in terms of the Securities Services Act; “consideration” the consideration payable by GFO on the completion date in terms of the proposed transaction, being the transfer of its 36.5% shareholding in Goldridge to FSD for R1.00 and the payment by GFO to Goldridge of a cash amount of R400 million (excluding VAT); “dematerialised” the process whereby paper share certificates or other physical documents of title are replaced with electronic records of ownership of shares or securities under Strate, with a duly appointed CSDP or broker; “dematerialisedR&E shareholders” R&E shareholders who hold dematerialised shares; 3 “dematerialised shares” R&E shares which have been dematerialised and incorporated into Strate and which are no longer evidenced by share certificates or other physical documents of title; “directors” the directors of R&E for the time being; “DME” the Department of Minerals and Energy; “documents of title” share certificates, certified transfer deeds, balance receipts or any other physical documents of title pertaining to the R&E shares in question acceptable to the R&E board; “EPS” earnings per R&E share; “form of proxy” the form of proxy for use by certificated R&E shareholders and “own name” dematerialised R&E shareholders which is attached to and forms part of this circular; “FSD” Free State Development and Investment Corporation Limited (Registration number 1944/016931/06), a public company incorporated in South Africa and jointly held by R&E and JCI, as illustrated in paragraph 2.1 of this circular; “GFO” Gold Fields Operations (Proprietary) Limited (formerly Western Areas Limited) (Registration number 1959/003209/06), a public company incorporated in South Africa and a wholly-owned subsidiary of Gold Fields; “GFO share disposal” the disposal by JCIIF to Gold Fields of 27 million GFO ordinary shares held by JCIIF, in exchange for 35 Gold Fields shares for every 100 GFO shares sold, as detailed in the circular to JCI shareholders issued on 30 October 2006 effective on 14 November 2006; “Gold Fields” Gold Fields Limited (Registration number 1968/004880/06), a public company incorporated in South Africa, the shares of which are listed on the JSE; “Goldridge” Goldridge Gold Mining Company (Proprietary) Limited, (Registration number 1974/00333/07), a private company incorporated in South Africa; “HEPS” headline earnings per R&E share; “HLPS” headline loss per R&E share; “IFRS” International Financial Reporting Standards as determined by the International Accounting Standards Board; “Inkwenkwezi” Inkwenkwezi Gold (Proprietary) Limited (Registration number 2004/002172/07), a private company incorporated in South Africa, a BlackEconomic Empowerment company to which R&E provided funding as part of the Inkwenkwezi transaction, details of which are contained in Annexure I; “JCI” JCI Limited (Registration number 1894/000854/06), a public company incorporated in South Africa, the shares of which are listed on the JSE, the shares of which are listed on the JSE but which are suspended; “JCI Gold” JCI Gold Limited (Registration number 1998/005215/06), a public company incorporated in South Africa, being a wholly-owned subsidiary of JCI and a shareholder in FSD; “JCI group” JCI and its subsidiary companies; “JCIIF” JCI Investment Finance (Proprietary) Limited (formerly Lexshell 658 investments (Proprietary) Limited) (Registration number 2005/021440/07), a private company incorporated in South Africa and a wholly-owned subsidiary of JCI; “JSE” the JSE Limited (Registration number 2005/022939/06), a public company incorporated in South Africa, the shares of which are listed on the JSE and which is licensed as an exchange under the Securities Services Act; “Jubilee” Jubilee Prospectors Limited (Registration number 1960/001921/06), a public company incorporated in South Africa; “Kalbasfontein rights” the prospecting rights issued by the DME to GFO on 9 May 2006 for the areas listed in Annexure V(b); “last practicable date” 3 October 2007, being the last practicable date prior to the finalisation of this circular; “LPS” loss per share; 4 “Mediators” Advocate S F Burger SC, Professor H Wainer, CA(SA) and Mr C Nupen, appointed in terms of the mediation agreement; "mediation agreement" the mediation/arbitration agreement signed by R&E and JCI on 7 April 2006, as amended, appointing the mediators and setting out the terms and scope of their appointment; “MPRDA” the Mineral and Petroleum Resources Development Act, 2002; “NAV” net asset value; “own name dematerialisedR&E shareholders” R&E shareholders who have dematerialised their R&E shares and have instructed their CSDP to hold their R&E shares in their own name on the sub-register (being the list of shareholders maintained by the CSDP and forming part of the company register); “parties” collectively, Gold Fields, GFO, FSD, Goldridge, JCI, JCI Gold, JCIIF, Jubilee, R&E and Barnex, all signatories to the Agreement; “proposed transaction” the proposed transaction as set out in paragraph 2 of this circular; “Rand” or “R” the South African Rand, the unit of currency in use in South Africa; “R&E” Randgold & Exploration Company Limited (Registration number 1992/005642/06), a public company incorporated in South Africa, the shares of which are listed on the JSE but which are suspended; “R&E board” the board of directors of R&E; “R&E general meeting” the general meeting of R&E shareholders to be held at 10h00 on Wednesday, 31 October 2007 in the Auditorium, Ground Floor, 28 Harrison Street, Johannesburg, for the purpose of considering and if deemed fit, passing, with or without modification, ordinary resolutions to approve and implement the proposed transaction; “R&E group” R&E and its subsidiaries; “R&E shares” ordinary shares of 1 cent each in the issued share capital of R&E; “Securities Services Act” the Securities Services Act, 2004, as amended; “SENS” the Securities Exchange News Service of the JSE; “South Africa” the Republic of South Africa; “SRP” the Securities Regulations Panel established in terms of section 440B of the Act; “Strate” Strate Limited (Registration number 1998/022242/06), a registered central securities depository in terms of the Securities Services Act; “TNAV” tangible net asset value; “transfer secretaries” Computershare Investor Services 2004 (Proprietary) Limited (Registration number 2004/003647/07), a private company incorporated in South Africa and the South African transfer secretaries of R&E; “VAT” value-added tax levied in terms of the VAT Act; “VAT Act” the Value-Added Tax Act, 1991, as amended; “WA4 rights” the prospecting rights issued by the DME to GFO on 9 May 2005 for the prospecting areas listed in Annexure V(c); “WANOS” weighted average number of ordinary shares; “WAP” Western Areas Prospecting (Proprietary) Limited (formerly Harrinook Investments (Proprietary) Limited) (Registration number 2005/033735/07), a private company incorporated in South Africa; “WAP agreement” an agreement confirmed in a meeting held on 6 October 2006 between Messrs P H Gray, S Tainton, P Henning and Miss G Marcus, which contemplated that WAP becomes the special purpose vehicle which will house the contiguous rights, with FSD holding 44.4% of WAP which was subsequently superseded by the transaction proposed in this circular; and “Wildebeestkuil rights” the prospecting rights issued by the DME to GFO on 6 March 2006 for the prospecting areas listed in Annexure V(d). 5 IMPORTANT DATES AND TIMES Date Circular and notice of the R&E general meeting posted to R&E shareholders on Monday, 15 October 2007 Last day for lodging forms of proxy with the transfer secretaries for the R&E general meeting by no later than 10:00 on Monday, 29 October 2007 R&E general meeting to be held at 10:00 on Wednesday, 31 October 2007 Results of the R&E general meeting released on SENS on Wednesday, 31 October 2007 Results of the R&E general meeting published in the press on Thursday, 1 November 2007 Notes: 1. The interpretation and definitions on pages 3 to 6 of this circular apply, to these important dates and times. 2. The above dates and times are subject to change. Any such changes to the above dates and times will be released on SENS and published in the press. 3. All times indicated above are in South African times. 6 RANDGOLD & EXPLORATION COMPANY LIMITED (Incorporated in the Republic of South Africa) (Registration number 1992/005642/06) Share code: RNG (Suspended) ISIN: ZAE000008819 ADR ticker symbol: RANGY (delisted) Directors D M Nurek (non-executive Chairman) P H Gray (CEO) M Steyn (Financial) D I de Bruin (Independent non-executive) M B Madumise (Independent non-executive) CIRCULAR TO R&E SHAREHOLDERS 1.INTRODUCTION R&E and JCI released a joint announcement on SENS on 27 July 2007, wherein R&E and JCI shareholders were informed that R&E and JCI and certain of their subsidiaries had entered into an agreement with, inter alia, Gold Fields and GFO on 26 July 2007 to relinquish any right, title and interest they have, collectively, in the contiguous rights in favour of GFO. In return, GFO will transfer its 36.5% shareholding in Goldridge (as set out in the organisational structure in paragraph 2.1 below) to FSD, and GFO will pay to Goldridge a cash consideration of R400 million (excluding VAT). The entire share capital of Goldridge will be indirectly owned by R&E and JCI. GFO will on the completion date and after FSD has become the sole shareholder in Goldridge, pay Goldridge the cash consideration. As a consequence of the proposed transaction Goldridge will become a wholly-owned subsidiary of FSD. Based on their respective shareholdings in FSD, R&E’s and JCI’s indirect interest in the cash consideration will be R218 million and R182 million respectively, before Capital Gains Taxation of R30.5 million and R26.1 million, respectively, and expenses, amounting to R1.5 million and R1.9 million, respectively. The proposed transaction is classified as a Category 1 transaction in terms of the JSE Listings Requirements and, accordingly, R&E is required to obtain shareholder approval for the proposed transaction in general meeting of R&E shareholders. The complexity of the accounting issues has caused the delay in producing this circular between 27 July 2007 and the date of this circular. The purpose of this circular is to: • provide R&E shareholders with information regarding the proposed transaction; and • convene the R&E general meeting to consider and, if deemed fit, to pass the ordinary resolutions necessary to approve and implement the proposed transaction. 2.THE PROPOSED TRANSACTION 2.1 Background and rationale for the proposed transaction R&E’s interest in FSD is 55.1%. FSD and GFO, respectively, hold a 63.5% and 36.5% equity interest in Goldridge before implementation of the proposed transaction. Goldridge was the holder of the old order rights in respect of the contiguous areas prior to 1 May 2005. Goldridge applied for the conversion of such old order rights into new order rights in terms of the MPRDA on 29 April 2005, which application was rejected by the DME in October 2005 and formally issued on 28 November 2005 citing inadequate BEE credentials. As a result of the DME’s rejection of Goldridge’s application, GFO applied for the rights in October 2005 and was subsequently awarded the contiguous rights in March 2006. Thereafter the R&E group and the JCI group began negotiations with GFO, in order to protect their rights, which culminated in GFO entering into the WAP agreement which provided for a shareholding structure in WAP, in order to provide GFO, R&E and JCI with their respective entitlement to the contiguous rights after making provision for dilution in favour of a BEE participant. The shares in WAP due to FSD were not issued due to the WAP agreement being superseded by the proposed transaction. 7 The agreed shareholding structure for WAP was to be as follows: Percentage holding in WAP Percentage R&E 24.46 JCI 19.94 FSD effective interest 44.40 GFO 29.60 Sub-total 74.00 BEE participant 26.00 100.00 As a consequence of the acquisition by Gold Fields of the entire ordinary share capital of GFO, the parties have negotiated a new agreement (the subject of this circular) which replaced the WAP agreement, in terms of which each of R&E, JCI, FSD and their subsidiary and associated companies will relinquish rights and entitlement to the contiguous rights for a consideration as described in paragraph 2.2.2 below. The R&E group, the JCI group, Barnex and Jubilee will, as a result of Goldridge and FSD relinquishing all their right, title and interest, which they have in or to the contiguous rights, forego any indirect interest which they have in or to the contiguous rights. Based on R&E’s and JCI’s percentage ownership of their respective indirect interest in FSD, the proposed transaction effectively entitles R&E and JCI to a consideration in the sum of R218 million and R182 million respectively, before Capital Gains Taxation and expenses, which will be shared on an agreed basis between R&E and JCI as disclosed in paragraph 1 above. The competent person’s valuation as contained in the Competent Person’s Report (Annexure VII) estimates the contiguous rights as follows: – The discounted cash flow value for 44.4% of the Kalbasfontein property including the WA4 lies between R278 million and R327 million. – The comparable value for 44.4% of the Kalbasfontein property including the WA4 lies between R300 million and R394 million. – Using a 33:66 weighting competent person’s value the 44.4% of the Kalbasfontein and WA4 property lies between R293 million and R372 million. The compensation received by the R&E and JCI groups of R400 million compares favourably with the valuation contained in the Competent Person’s Report which values the contiguous rights between R278 million and R394 million. The Competent Person’s Report appears in Annexure VII. No report was prepared for Goldridge as it has no assets but is being used as the vehicle for payment. Post-implementation of the proposed transaction GFO will transfer its 36.5% shareholding in Goldridge to FSD for a nominal value and accordingly Goldridge will become a wholly-owned cash shell subsidiary of FSD, which R&E may utilise as a vehicle for other assets in the future. It is intended that Goldridge will distribute the after tax proceeds of the consideration referred to in paragraph 2.2.2 below to FSD and FSD will in turn either utilise a portion of the proceeds to explore its current prospecting rights portfolio or distribute the cash to its shareholders, being R&E and JCI. The relinquishment of any claim to the contiguous rights will crystallise the value of current indirect non-income generative rights that R&E possesses and will provide liquidity for the R&E group which could be applied to enhance the value of the remainder of the R&E group’s assets. 8 2.2Salient details of the Agreement 2.2.1Details of the proposed transaction With effect from the completion date, and subject to GFO transferring its 36.5% in Goldridge to FSD, and subject to the fulfilment of the conditions precedent set out in paragraph 2.2.3 below, Goldridge relinquishes any right, title and interest directly or indirectly which it has in and to the contiguous rights. FSD relinquishes any right, title and interest directly or indirectly which it has in or to the contiguous rights. The R&E group, the JCI group, Barnex, Jubilee and JCIIF agree that as a result of Goldridge and FSD relinquishing all their right, title and interest which they have in or to the contiguous rights, the R&E group, the JCI group, Jubilee and JCIIF forego their direct or indirect interest in or to the contiguous rights. The rights held in Goldridge are contained in Annexure V(b), the rights held in FSD are contained in Annexure V(c), the rights held in Barnex are contained in Annexure V(a) and the rights held in Wildebeestkuil are contained in Annexure V(d), collectively, the ownership of which was in dispute. All risks and benefits attaching to the contiguous rights relinquished in terms of the Agreement will be deemed to have passed to GFO on the completion date, which date is expected to be 5 November 2007. 2.2.2The consideration In consideration for FSD relinquishing any right, title and interest which it has in or to the contiguous rights, and as far is GFO is concerned, GFO securing these rights, GFO will on the completion date transfer its 36.5% shareholding in Goldridge to FSD for R1.00. After FSD has become the sole shareholder of Goldridge, then in consideration for Goldridge relinquishing any right, title and interest which it has in and to the contiguous rights, GFO will on the completion date pay Goldridge the sum of R400 million, excluding VAT. Based on R&E’s and JCI’s percentage ownership of their respective indirect interest in FSD, the proposed transaction effectively entitles R&E and JCI to a consideration in the sum of R218 million and R182 million, respectively, before Capital Gains Taxation and expenses. 2.2.3Conditions precedent All other conditions precedent to the Agreement have been fulfilled, other than the following which remain outstanding: •the approval of the R&E shareholders in general meeting of the Agreement by 31 October 2007; and •the approval of the shareholders of JCI in general meeting of the Agreement by 31 October 2007. 2.2.4 Warranties The proposed transaction does not affect the rights of FSD, JCI Gold and GFO to certain royalties payable by GFL Mining Services Limited in terms of an agreement of exchange entered into on 3 November 1999. The R&E group and the JCI group have given representations and warranties supportive of the implementation of the proposed transaction. 2.2.5Irrevocable undertakings R&E has received the following irrevocable undertakings to vote in favour of all the resolutions to be proposed at the R&E general meeting. Taking such undertakings into account, the passing of the ordinary resolutions to be considered at the R&E general meeting is assured. R&E shareholders Number of R&E shares held Percentage holding of R&E shares entitled to vote Trinity Asset Management (Pty) Limited 10 500 000 14.03 Allan Gray Limited1 9 054 786 12.10 Nedbank Securities 8 673 000 11.59 Clear Horizon Capital 3 804 572 5.09 JCIIF 3 250 000 4.34 JCI 1 696 868 2.27 CMMS 1 250 000 1.67 Oryx Investment Management 1 049 856 1.40 39 279 082 52.5 Note: In addition to the above irrevocable undertakings, Allan Gray Limited has irrevocably undertaken to recommend to its clients, for which it does not hold discretionary mandates, to vote in favour of the proposed transaction. These clients hold or represent 9 &E shares, representing 12.56% of R&E’s issued ordinary share capital. 9 2.2.6Promoters No cash or securities were paid nor any benefit given within the three years preceding the date of this circular, or are proposed to be paid or given, to any promoter, not being a director of R&E. No promoter had any direct or indirect beneficial interest in any transaction made by the R&E group within the three years preceding the date of this circular. 3.OPINION OF THE R&E BOARD The R&E board has considered the Competent Person’s Report and the value ranges of between R278 million and R294 million set out therein, as well as the terms and conditions of the Agreement and is of the unanimous opinion that the proposed transaction is fair insofar as the shareholders of R&E are concerned. Accordingly, the R&E board supports the proposed transaction and recommends that R&E shareholders vote in favour of the resolutions to be proposed at the R&E general meeting. 4.FINANCIAL INFORMATION As a result of the extent of the misappropriations of R&E’s assets prior to the reconstitution of the R&E board on 24 August 2005, R&E has been unable to produce audited financial information for the financial years ended 31 December 2004, 2005 and 2006. On 31 March 2006, R&E released on SENS and published in the press on 3 April 2006 provisional unaudited and unreviewed results for the years ended 31 December 2004 and 31 December 2005 (the year ended 31 December 2005 to which the financial effects are based “previous published R&E results”), and restated provisional results for the year ended 31 December 2003 set out in Annexure I. On 15 March 2007, R&E and JCI jointly released on SENS an update to shareholders, which included unaudited unreviewed estimated NAV statements (“previous NAV statements”), set out in Annexure II. In order to provide shareholders with an indication of the potential financial effects of the proposed transaction, the R&E board has, with the consent of the JSE, calculated the pro forma effects of the proposed transaction based on the information contained in the abovementioned annexures. R&E’s independent auditors have not expressed and will not express an opinion on the pro forma financial effects of the proposed transaction. Refer to Annexure IV for important qualifications and limitations relating to the preparation of the pro forma financial information contained elsewhere in this circular. 4.1Pro forma financial effects of the proposed transaction on previous published R&E results The table below sets out the unaudited pro forma financial effects of the proposed transaction on R&E based on the previous published R&E results, as set out in Annexure I and on the assumptions set out below. The unaudited pro forma financial effects have been prepared by the R&E board for illustrative purposes only, in order to provide information about how the proposed transaction may have affected the results, changes in equity and financial position of R&E, had the transaction been implemented on 1 January 2005 for income statement purposes and 31 December 2005 for balance sheet purposes. Due to their nature the unaudited pro forma financial effects may fairly present the results, changes in equity and financial position of R&E before or after the proposed transaction. The directors are responsible for the unaudited pro forma financial effects. In light of the position of R&E set out in the preamble to this paragraph 4, the directors make no representation with regard to the accuracy or correctness of the results contained in Annexure I. Before (cents)1 After the proposed transaction (cents)2 Change (%) EPS per R&E share – (cents)4 193 456 136.21 HEPS per R&E share – (cents)5 10 10 – NAV per R&E share – (cents)6 1 969 2 217 12.62 TNAV per R&E share – (cents)6 979 1 228 25.37 Number of R&E shares in issue7 74 813 128 74 813 128 – WANOS in issue8 74 813 128 74 813 128 – Notes: 1.The “Before” column is based on the previous published R&E results as set out in Annexure I. 2. The “After the proposed transaction” column has been adjusted for the effects of the proposed transaction. 3. The EPS, HEPS, NAV and TNAV per R&E share as set out in the “After the proposed transaction” column have been adjusted in respect of the proposed transaction. 4.The EPS as set out in the “After the proposed transaction” column has been adjusted as follows: •to include the profit arising as a result of the proposed transaction of R395 million; • to include interest at 7% for the year on the cash balance arising from the proceeds of the proposed transaction; • to include Capital Gains Taxation of R54 million and normal tax of R1 million arising as a result of the proposed transaction, and R8 million as a result of the interest included; •to include the estimated transaction expenses of R1.5 million; and •to provide for the minority’s interest on the proposed transaction of R161 million. 10 5. The HEPS as set out in the “After the proposed transaction” column has not been adjusted, as the proposed transaction has no influence on HEPS. 6.NAV per R&E share and TNAV per R&E share has been adjusted as follows: •to include provision for estimated transaction expenses of R1.5 million; •to include provision for taxation liability of R55 million; •to include cash proceeds of R395 million; and •to include the minority’s interest on the proposed transaction of R152 million. 7. The number of R&E shares in issue reflected in the “Before” column has been extracted from the previous published R&E results. 8. The WANOS in issue reflected in the “Before” column has been extracted from the previous published R&E results. The pro forma balance sheet and income statement of R&E showing the effects of the proposed transaction are contained in Annexure III to this circular. The independent reporting accountants’ report on the pro forma financial information of R&E is contained in
